Sykes, J.,
delivered the opinion of the court.
The Mississippi Railroad Commission was petitioned by the Business Men’s League of Corinth to require the Mobile & Ohio and Southern Eailroad Companies to construct a new union passenger depot in the city of Cor'inth. These two railroads cross each other at almost right angles. The present union passenger station is now situated in the southeast angle, south of the Southern Eailroad, and east of the Mobile & Ohio Eailroad. The petitioners ashed that the union passenger station be located in the northeast angle. The principal reason alleged for this change in location was in order to prevent passengers and other parties having business at the union station from crossing the tracks of the Southern Eailway Company at Filmore street crossing, which is one of the principal streets of Corinth, and which is a dangerous crossing. The Southern Eailroad at that time maintained nine tracks over this crossing. It was also alleged that the depot accommodations were insufficient. Already located at that time in the northeast angle — which, by the way, is an obtuse angle, as the two railroads do' not exactly cross at right angles — was. situated the freight depot of these two'railroad companies, and also, as a necessary adjunct to the freight depot, a great many tracks for switching were therein situated. The business portion of the town of Corinth, and a great many residences therein, are also situated in this northeast angle. If the passenger depot were located in that angle, then it would obviate the necessity of crossing over the tracks of the Southern Eailway Company at Filmore street crossing.
The'members of the Eailroad Commission personally examined the present union passenger station and the *112freight depot and railroad tracks and all the four angles. They also took oral testimony on the question, and passed an order requiring the railroad companies to construct a new union passenger depot in the northeast angle. The present passenger depot was built about ten years ago, and was the result of a citation originally issued by the Railroad Commission to these two companies, to know why it was not necessary for them to build a union passenger depot. After many continuances of that investigation, the Railroad Commission and the railroad companies, without any orders, tacitly agreed on the location of the present passenger depot. Some months after the railroad companies were ordered to build a new passenger station in the northeast angle, the one here in controversy, on subsequent petitions and an examination, these companies were further ordered to erect a new freight depot and alter certain switch tracks, also, in the northeast angle, and some' across Filmore street. In other words, the orders of the Commission here involved are: First, an order requiring a new passenger depot in the northeast angle; and the subsequent orders requiring a new freight depot in the same angle, and switch-track alterations. These' orders require the railroad companies to build a freight depot and switch tracks in this angle and also a passenger depot which would be in the switchyards of the copipany. A bill was filed .by the railroad companies, enjoining the Commission from executing the order requiring the erection of the passenger depot. Subsequently to the filing of this bill, the subsequent orders-requiring the erection of the freight depot and alteration of tracks were entered, and a bill of injunction was filed to enjoin the Commission from putting these orders into effect. Both these bills were filed in the chancery court of Hinds county, and by agreement the two suits were consolidated. In the trial in the chancery court,. *113the defendant companies admitted the reasonableness of the order as to the freight depot and track facilities, but contended that the order as to the passenger depot was unreasonable. The case was tried before the chancellor, and a vast amount of testimony was introduced before him. The question for determination was whether or not the order of the Commission requiring the erection of this passenger depot in the northeast angle was reasonable or unreasonable.
The question is raised, but not seriously argued, that injunction was not the proper procedure by these companies. However, the Commission was not acting in a judicial or quasi judicial capacity in ordering the building of these depots. It was acting in its legislative or administrative capacity in doing so, and its procedure was proper, as is borne out by the authorities, which we deem it unnecessary to cite.
The principal contention of the Railroad Commission in this court is that under section 4836, Code of 1906, which reads as follows:
“Findings in Writing; Proof of; Effect of. — All findings of the Commission and the determination of every matter by it shall be made in writing and placed upon its minutes, and proof thereof shall be made by a copy of the same duly certified by the secretary under the seal of the 'Commission; and whenever any matter has been determined by the Commission, in the course of any proceeding before it the fact of such determination, duly certified, shall be' received in all courts and by every officer in civil cases as prima-facie evidence that such determination was right and proper; and the record of the proceedings of the Commission shall be deemed a public record, and shall at all seasonable times be subject to the inspection of the public,” the order of the Railroad Commission in this case was prima-facie evidence that it was right and proper, and that the lower court should have sustained this finding ’ *114unless the testimony showed “by clear and satisfactory evidence that the order of the Commission complained of is unlawful and unreasonable;” that if in this trial there were two reasonable theories, one that the order of the Commission was reasonable, the other that it was unreasonable, then it was the duty of the chancellor to uphold the order of the Commission. Minneapolis, etc., R. Co. v. Railroad Commission, 136 Wis. 146, 116 N. W. 905, 17 L. R. A. (N. S.) 821. The above.statute makes the findings of the Railroad Commission prima-facÁe evidence that they are right and proper. One who attacks an order of the Railroad Commission has the burden of proof resting upon him of establishing to the satisfaction of the lower court that the order of the Commission is not reasonable. This statute is perfectly plain and unambiguous. It was the duty of the lowér court to give to the findings of the Railroad Commission the benefit of this statute. Without reviewing all of the testimony introduced before the chancellor, it is sufficient to say that, from this testimony, he could have found, as in fact he did, that the greatest part of the danger at Filmore street crossing would be obviated by the removal of certain switch tracks ordered to be removed by the Railroad Commission.
It was contended, and testimony was introduced by the railroad companies, that there was not sufficient ground in the northeast angle at its disposal to maintain the union passenger and freight depots and all the necessary switch tracks.in that angle; that it would he highly dangerous, inconvenient and improper to maintain a passenger depot in such close proximity to the freight yards; that the passenger depot was practically a new -one, was adequate and sufficient and convenient to the public and to the railroad companines, and that it would be unreasonable and confiscatory to require these compaiiies to build another passenger depot just across the track from the site of the present one; that *115if the present one was inadequate it could he sufficiently ■enlarged to meet the views of the Commission and of the complaining parties. This testimony fully sustained the contention of the railroad companies. Practical' railroad men, familiar with these matters, testified to this effect. Railroad civil engineers, some in the employ, and some not connected with the companies, testified that it would he impracticable to obey' the orders of the Commission.' On behalf of the Commission, the commissioners testified, giving their judgment that their orders were just and proper and reasonable, and that they believed these two depots and certain switch tracks could he maintained within this angle; that, in their judgment, it was not necessary to put all the tracks the railroads wanted in this angle; that certain tracks could be placed in other places by the railroad, where they would be just as useful and convenient to the railroad and to the public. A number of business men of the highest standing in the city of Corinth testified to facts sustaining the orders of the Commission. Only one expert engineer testified for the Commission. He had never been to Corinth, and only testified from certain maps and blueprints submitted to him on behalf of the Commission.
The chancellor, after, hearing and considering the testimony, decided that the order to remove the passenger ■depot was unreasonable, and the injunction was made perpetual in that particular. He also decided that the present union station was inadequate, and ordered,certain changes made in it and certain work done at the Pilmore street crossing. The railroad company has not prosecuted an appeal from the latter part of this order; the Commission being the sole appellant. We are not therefore called upon to review the latter part of this decree.
It is earnestly insisted by the appellant in this case Ahat this court, in reviewing the decision of the chan*116cellor, should not give it the same weight and consideration on its findings of fact that it does in ordinary eases, but that we should view this case just as if we were the lower court trying the case and give to the order of the Commission the weight it is entitled to under section 4836 of the Code. Numerous decision are cited by counsel for the appellant as to what effect should be given the finding of the Commission. These decisions, however, relate only to the effect to be' given to this finding by the lower court, or by the appellate court when the lower- court has sustained these findings of the Commission. In the case at bar, however, the chancellor decided that the order of the Commission was unreasonable. To this decree we give the same force and effect that we do to all other decrees of the lower court. In other words, if the chancellor could have so found under the testimony, then we will not'disturb his findings here. The case now under review comes to us with the finding of fact of the chancellor that the order of the Commission relating to the passenger depot is unreasonable. The decree specifically so states. There was testimony under which the chancellor could have so found. We cannot try the case in' this court, as it was tried in the lower court. We give to this decree the same force and effect that we give'to the decrees of all the chancery courts. The chancellor also held the orders of the Commission relative to the building of a new freight depot and the alteration of the switch tracks to be reasonable, and dissolved the temporary - injunction and dismissed the bill in that case. No appeal was prosecuted from this decree of dismissal.
We, therefore, decline to disturb the findings of fact of the chancellor, and the decree is affirmed.
Affirmed.